PER CURIAM.
Larry Jackson appeals the district court’s1 orders dismissing his 42 U.S.C. § 1983 action, denying him leave to appeal in forma pauperis (IFP), and denying him appointment of counsel to pursue this appeal. We grant his pending motion to proceed IFP in this court, but note that the district court has already assessed and is collecting the appellate filing fee, so no further assessment is necessary. We affirm the district court’s orders for the reasons given by the court, see 8th Cir. R. 47A(a), and we deny Jackson’s pending motion for appointment of counsel on appeal.

. The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri.